Campbell, C. J.,
delivered the opinion of the court.
If this was a bill in chancery to rescind the contract between the parties, or to rectify the conveyance, the provision in it relied on as the basis of this action might be strongly corroborative of parol testimony as to the contract made, but the demurrer to the declaration was properly sustained, for its allegations are not sufficient to show any violation of contract by the defendants, who, by their conveyance, simply granted the right of “using the south wall which may be erected by us” — not which shall or will be. They did not obligate themselves to do it. Considered with reference to the conveyance, no right of action is shown, and any contemporaneous parol agreement about it was merged in the writing.
.Section 979 of the code of 1880 does not apply, for it is limited to those “who own adjoining lots,” and does not change the law applicable to contracts, whereby parties are negotiating to become such owners.

Affirmed.